

	

		II

		109th CONGRESS

		1st Session

		S. 1628

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 7, 2005

			Mr. Martinez (for

			 himself and Mr. Vitter) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide the Secretary of Education with

		  waiver authority for students who are eligible for Federal Pell Grants and are

		  adversely affected by a natural disaster.

	

	

		1.Short titleThis Act may be cited as the

			 Federal Pell Grant Hurricane and

			 Disaster Relief Act.

		2.Waivers of Federal

			 Pell Grant repayment by students affected by disastersSection 484B(b)(2) of the Higher Education

			 Act of 1965 (20 U.S.C. 1091b(b)(2)) is amended by adding at the end the

			 following new subparagraph:

			

				(D)Waivers of

				Federal Pell Grant repayment by students affected by disastersThe Secretary may waive the amounts that

				students are required to return under this section with respect to Federal Pell

				Grants if the withdrawals on which the returns are based are

				withdrawals—

					(i)by students—

						(I)who were residing in, employed in, or

				attending an institution of higher education that is located in an area that is

				designated by the President to warrant major disaster assistance under section

				401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

				U.S.C. 5170); and

						(II)whose attendance was interrupted because of

				the impact of the disaster on the student or the institution; and

						(ii)that end within the academic year during

				which the designation occurred or during the next succeeding academic

				year.

					.

		

